 1                                                        HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7
                                          AT TACOMA
 8
          PERFECT COMPANY,                                 CASE NO. 3:14-CV-05976-RBL
 9
                                Plaintiff,                 ORDER GRANTING IN PART AND
10              v.                                         DENYING IN PART PLAINTIFF’S
                                                           MOTION TO COMPEL DISCOVERY
11        ADAPTICS LIMITED,

12                              Defendant.

13

14
            THIS MATTER is before the Court on Plaintiff Perfect Company’s Motion to Compel
15
     discovery from Adaptics Limited. Perfect’s requests break down into the following categories:
16
     1.      Drop Scale and Recipe App Firmware and Source Code Inspection
17
            Perfect asserts that Adaptics has not produced the source code for versions of its app after
18
     1.10.0 and has significantly limited the ability of Perfect’s expert to inspect the newer versions.
19
     Perfect also claims that Adaptics’ expert had far greater access and freedom of inspection.
20
     Perfect asks that this imbalance be remedied by providing its expert with “an unrestricted PC
21
     running windows along with software tools and interface hardware for compiling code and
22
     firmware, installing compiled firmware on a scale and executing performance tests on the Drop
23
     Scale using each firmware version and the code, . . . [and] a web browser connected to the
24
     ORDER GRANTING IN PART AND DENYING IN
     PART PLAINTIFF’S MOTION TO COMPEL
     DISCOVERY - 1
 1   internet so technical documents on the processor may be reviewed.” Motion, Dkt. #252, at 3.

 2   Perfect also asks that its expert be allowed to work unsupervised at his place of business. Id.

 3          Adaptics responds that the only dispute related to these later versions is whether the Drop

 4   Scale and Recipe App operate in “real time,” which only requires examining the Drop Scale

 5   firmware and not the Recipe App software. Adaptics also asserts that the waiver requested by

 6   Perfect, which would deprive Adaptics of the ability “to assert non-infringement of any version

 7   of the on [sic] the basis of any version of code after v. 1.10.0,” would require Adaptics to waive

 8   its already-raised defenses as well as any future defenses. Instead, Adaptics has offered a

 9   different, narrower stipulation that it claims would eliminate the need for source code review.

10   Adaptics also argues that the source code inspection that Perfect describes as “unduly

11   burdensome” is actually in keeping with the protective order, which the Court ordered enforced.

12   Dkt. #126 at 2.

13          Rather than dissect all of Adaptics’ technical arguments about why the Recipe App

14   source code is or is not relevant, the Court sees no reason why Adaptics cannot simply make that

15   code accessible to Perfect for inspection if it believes it could be the basis of some defense

16   asserted by Adaptics. Adaptics’ unwillingness to agree to Perfect’s proposed stipulation that the

17   v. 1.10 source code is representative of all later versions supports this conclusion. See Opp’n,

18   Dkt. #279, at 4. Therefore, Adaptics shall make that code available for inspection. As for the

19   restrictions placed on Perfect’s expert, the Protective Order specifically states that inspection

20   shall take place “at an office of the Producing Party’s counsel located in the Western District of

21   Washington” on a “secured computer in a secured room without Internet access” and allows for

22   visual monitoring. Dkt. #60. However, it says nothing about what tools shall be available to the

23   expert upon inspection. Consequently, besides the explicit limitations in the Protective Order,

24
     ORDER GRANTING IN PART AND DENYING IN
     PART PLAINTIFF’S MOTION TO COMPEL
     DISCOVERY - 2
 1   Adaptics is ordered to provide Perfect’s expert with the same tools and access their own expert

 2   has, including Microsoft Visual Studio, to inspect the source code and firmware for all version of

 3   the Recipe App and Drop Scale within 30 days. See Reply, Dkt. #284, at 1.

 4   2.     Summary of Differences in Versions

 5          The Court agrees with Perfect’s argument that describing the non-trivial differences

 6   between the 30 versions should not be overly burdensome for Adaptics. Simply referring Perfect

 7   to the Apple App Store is not an adequate response. The Court therefore orders Adaptics to

 8   respond more fully to 2017-ROG 1 and 2014-ROG 13 and 25 within 30 days.

 9   3.     Software Development Records including Commits

10          Unless the parties can reach a stipulation satisfying to both sides, Perfect is entitled to the

11   detailed versions of the software commits, if they exist. To the extent possible, Adaptics may

12   exclude “draft” commits that are not present in the actual product. Adaptics is ordered to produce

13   these documents within 30 days.

14   4.     Adaptics’ Accounting Database

15          The Court is sympathetic to Adaptics’ argument that it should not need to produce its

16   entire accounting database, including confidential and irrelevant information such as “revenues

17   from non-accused products, employee salaries, tax payments, . . . investor contributions, . . .

18   [and] utility and rent payments.” Opp’n, Dkt. #279, at 9. The Court agrees that excising this

19   information from Adaptics’ entire database would likely be burdensome, and that the

20   information Adaptics has produced regarding sales, profits, and revenue appears sufficient to

21   analyze damages under the factors from Georgia-Pacific Corp. v. United States Plywood Corp.,

22   318 F. Supp. 1116 (S.D.N.Y. 1970). To the extent that Perfect requests specific data from

23

24
     ORDER GRANTING IN PART AND DENYING IN
     PART PLAINTIFF’S MOTION TO COMPEL
     DISCOVERY - 3
 1   Adaptics that is relevant to damages, Adaptics should comply with those requests. However,

 2   Adaptics is not obligated to produce its entire accounting database.

 3   5.     Adaptics’ Foreign Sales and Revenue

 4          The parties bicker both over whether Perfect pled a claim under § 271(f), which would be

 5   necessary to collect damages for foreign sales, and whether a “substantial component of the

 6   infringing product came ‘in or from’ the United States.” Motion, Dkt. #252, at 7. As to the first

 7   issue, it appears that Perfect did in fact allege infringement under § 271(f) in 2015 and 2017. See

 8   Dkt. #92-5, 282-4. As to the second, the Court will not decide this issue on a motion to compel.

 9   At this point, Adaptics is ordered to produce its foreign sales and revenue information as

10   requested by Perfect within 30 days.

11   6.     Documents between Adaptics and Drop Kitchen, Inc.

12          The Court agrees with Adaptics’ argument that Perfect has not identified why documents

13   related to the transaction between Adaptics and Drop Kitchen, Inc. are relevant to this action, in

14   which Perfect sued Adaptics. As a result, that request is denied.

15   7.     Documents related to Investors and/or Partners

16          The Court also agrees with Adaptics that Perfect has not articulated a reason why its

17   requests related to investments in Drop Kitchen, Inc. or references to outstanding lawsuits is

18   relevant. These requests are therefore denied.

19          IT IS SO ORDERED.

20          Dated this 26th day of November, 2018.

21

22                                                        A
                                                          Ronald B. Leighton
23                                                        United States District Judge

24
     ORDER GRANTING IN PART AND DENYING IN
     PART PLAINTIFF’S MOTION TO COMPEL
     DISCOVERY - 4
